            Case 5:20-cv-01146-AKK Document 1 Filed 08/07/20 Page 1 of 5                         FILED
                                                                                        2020 Aug-07 PM 02:29
                                                                                        U.S. DISTRICT COURT
                                                                                            N.D. OF ALABAMA


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                            NORTHEASTERN DIVISION

MonDee Fletcher,                           )
                                           )
       Plaintiff,                          )
                                           )
       v.                                  )      No.
                                           )
Plaza Services, LLC, a South Dakota        )
limited liability company,                 )
                                           )
       Defendant.                          )      Jury Demanded

                                       COMPLAINT

       Plaintiff, MonDee Fletcher, brings this action under the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. ("FDCPA"), for a finding that Defendant’s

collection actions violated the FDCPA, and to recover damages, and alleges:

                               JURISDICTION AND VENUE

       1.      This Court has jurisdiction, pursuant to § 1692k(d) of the FDCPA and 28

U.S.C. § 1331.

       2.      Venue is proper in this District because: a) the acts and transactions

occurred here; b) Plaintiff resides here; and, c) Defendant transacts business here.

                                         PARTIES

       3.      Plaintiff, MonDee Fletcher (“Fletcher"), is a citizen of the State of Alabama,

residing in the Northern District of Alabama, from whom Defendant attempted to collect

a defaulted consumer debt that she allegedly owed to Lendmark Financial Services.

       4.      Defendant, Plaza Services, LLC (“Plaza”), is a South Dakota limited

liability company that acts as a debt collector, as defined by § 1692a of the FDCPA,

because it regularly uses the mails and/or the telephone to collect, or attempt to collect,
            Case 5:20-cv-01146-AKK Document 1 Filed 08/07/20 Page 2 of 5



defaulted consumer debts that it did not originate. Plaza operates a defaulted debt

collection business, and attempts to collect debts from consumers in many states,

including consumers in the State of Alabama. In fact, Defendant Plaza was acting as a

debt collector as to the defaulted consumer debt it attempted to collect from Plaintiff.

       5.      Defendant Plaza is authorized to conduct business in the State of

Alabama and maintains a registered agent here, see, record from the Alabama

Secretary of State, attached as Exhibit A. In fact, Defendant Plaza conducts business in

Alabama.

                                FACTUAL ALLEGATIONS

       6.      Due to financial difficulties, Plaintiff was unable to pay her debts, including

a consumer debt she allegedly owed to Lendmark Financial Services. Defendant Plaza

attempted to collect this debt from her via negative credit reports. Unsure of the debt

and unsure about Plaza, Ms. Fletcher consulted with counsel about her debt issues and

the debt that Plaza was trying to collect.

       7.      Accordingly, Ms. Fletcher’s attorney wrote to Defendant Plaza, via letters

dated May 27, 2020 and May 29, 2020, to dispute the debt that Plaza was trying to

collect. Copies of these letters are attached as Group Exhibit B.

       8.      On July 27, 2020, Ms. Fletcher obtained and reviewed a copy of her

TransUnion credit report, which showed that Defendant Plaza had continued to report

the debt she allegedly owed for the Lendmark Financial Services account, but had failed

to note that the debt was disputed. The pertinent part of Ms. Fletcher’s TransUnion

credit report is attached as Exhibit C.

       9.      Defendant’s violations of the FDCPA were material because Defendant’s



                                              2
          Case 5:20-cv-01146-AKK Document 1 Filed 08/07/20 Page 3 of 5



failure to note that the debt was disputed when Defendant reported, or continued to

report, the debt on Plaintiff’s credit report impaired her credit rating and her ability to

obtain credit. Moreover, Defendant’s failure to note, when reporting the debt on

Plaintiff’s credit report, that it was disputed, made it appear to Plaintiff that she did not

actually have the right to dispute the debt. Defendant’s collection actions alarmed,

confused and distressed Ms. Fletcher and impacted her credit score.

       10.    All of Defendant’s collection actions at issue in this matter occurred within

one year of the date of this Complaint.

       11.    Defendant’s collection communications are to be interpreted under the

“least sophisticated consumer” standard, see, Jeter v. Credit Bureau, 760 F.2d 1168,

1176 (11th Cir. 1985); LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1193-1194

(11th Cir. 2010).

                                         COUNT I
                          Violation Of § 1692e Of The FDCPA –
                          False or Misleading Representations

       12.    Plaintiff adopts and realleges ¶¶ 1-11.

       13.    Section 1692e of the FDCPA prohibits debt collectors from using any

false, deceptive or misleading means to collect or attempt to collect a debt, including,

but not limited to, communicating or threatening to communicate to any person credit

information which is known or which should be known to be false, including the failure to

communicate that a disputed debt is disputed, see 15 U.S.C. § 1692e(8)(“…the

following conduct is a violation of this section…including the failure to communicate that

a disputed debt is disputed…”); see also, Evans v. Portfolio Associates, 889 F.3d 337,

346 (7th Cir. 2018); Sayles v. Advanced Recovery Systems, 865 F.3d 246, 249-250 (5th



                                               3
           Case 5:20-cv-01146-AKK Document 1 Filed 08/07/20 Page 4 of 5



Cir. 2017); and Brady v. Credit Recovery, 160 F.3d 64, 65 (1st Cir. 1998).

         14.    Defendant, by continuing to report the debt to credit reporting agency,

when it knew the debt was disputed by Plaintiff, and by failing to report that the debt

was disputed, used false, deceptive or misleading means to collect or attempt to collect

debts, in violation of § 1692e(8) of the FDCPA.

         15.    Defendant’s violation of § 1692e(8) of the FDCPA renders it liable for

actual and statutory damages, costs, and reasonable attorneys’ fees, see, 15 U.S.C. §

1692k.

                                        COUNT II
                          Violation Of § 1692f Of The FDCPA --
                      Unfair Or Unconscionable Collection Actions

         16.    Plaintiff adopts and realleges ¶¶ 1-11.

         17.    Section 1692f of the FDCPA prohibits a debt collector from using any

unfair or unconscionable means to collect or attempt to collect a debt, see, 15 U.S.C. §

1692f.

         18.    Defendant, by continuing to report the debt to the credit reporting agency,

when it knew the debt was disputed by Plaintiff, and failing to report that the debt was

disputed, used unfair or unconscionable means to collect, or attempt to collect, debts, in

violation of § 1692f of the FDCPA.

         19.    Defendant’s violation of § 1692f of the FDCPA renders it liable for

actual and statutory damages, costs, and reasonable attorneys’ fees, see, 15 U.S.C. §

1692k.

                                   PRAYER FOR RELIEF

         Plaintiff, MonDee Fletcher, prays that this Court:



                                               4
            Case 5:20-cv-01146-AKK Document 1 Filed 08/07/20 Page 5 of 5



       1.      Find that Defendant’s collection practices violate the FDCPA;

       2.      Enter judgment in favor of Plaintiff Fletcher, and against Defendant, for

actual and statutory damages, costs, and reasonable attorneys’ fees as provided by §

1692k(a) of the FDCPA; and,

       3.      Grant such further relief as deemed just.

                                     JURY DEMAND

       Plaintiff, MonDee Fletcher, demands trial by jury.

                                                  By: /s/ David J. Philipps_____________
                                                  One of Plaintiff’s Attorneys

                                                  By: /s/ Ronald C. Sykstus____________
                                                  One of Plaintiff’s Attorneys

Dated: August 7, 2020

David J. Philipps      (Ill. Bar No. 06196285)(pro hac vice pending)
Mary E. Philipps       (Ill. Bar No. 06197113)(pro hac vice pending)
Philipps & Philipps, Ltd.
9760 S. Roberts Road, Suite One
Palos Hills, Illinois 60465
(708) 974-2900
(708) 974-2907 (FAX)
davephilipps@aol.com
mephilipps@aol.com

Ronald C. Sykstus (AL Bar No. ASB-7064-K73R)
Bond, Botes, Sykstus, Tanner
   & Ezzell, P.C.
225 Pratt Avenue
Huntsville, Alabama 35801
(256) 539-9899
(256) 713-0237 (FAX)
Rsykstus@bondnbotes.com




                                             5
